Citation Nr: 0403362	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  97-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to pelvic inflammatory 
disease with residuals of a left salpingectomy.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection on a 
direct basis for an acquired psychiatric disorder, other than 
post-traumatic stress disorder?

3.  What evaluation is warranted for surgical scarring from 
October 17, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, in which, in pertinent part, determined that 
new and material evidence had not been presented to reopen a 
previously denied claim of entitlement to service connection 
on a direct basis for an acquired psychiatric disorder.  The 
April 1997 rating decision also denied compensable ratings 
for pelvic inflammatory disease (PID) and residuals of a left 
salpingectomy.  A notice of disagreement as to all of the 
foregoing was filed in June 1997, and the appeal was 
perfected in August 1997, following the ROIC's issuance of a 
statement of the case.  

At a hearing before the ROIC's hearing officer in September 
1997, the veteran raised the issue of entitlement to 
secondary service connection for an acquired psychiatric 
disorder, due to her service-connected PID.  She also offered 
testimony as to each of the issues subject to the ROIC's 
denial in April 1997.  By action of the hearing officer in 
November 1998, PID and residuals of a left salpingectomy, 
which previously had been rated separately, were combined and 
evaluated as 30 percent disabling from October 1995.  In 
addition, the ROIC in reevaluating the veteran's service-
connected gynecological disability, assigned a separate 
noncompensable rating for scarring from previous 
gynecological surgery.   

Received by the ROIC in January 2000 was a statement from the 
veteran in which she withdrew from appellate consideration 
the issue of the rating to be assigned for her PID.  No 
reference was contained therein as to the issue of the 
evaluation to be assigned for her surgical scarring.

By the above-referenced January 2000 statement, the veteran 
also requested that a ROIC hearing in addition to that 
proceeding held in 1997, be cancelled, and that efforts be 
made to obtain her VA records of treatment.  Yet another 
hearing, scheduled for November 2000, is likewise noted to 
have been cancelled.  No other request for a hearing remains 
pending at this time.  

In the ROIC's letter, dated in July 2003, the veteran was 
advised that the evaluation of her surgical scar(s) was not 
properly under appeal.  Reference was therein made to a 
rating decision entered earlier in July 2003 in which the 
evaluation for scarring was increased to 10 percent, 
effective from September 1997, and the previously assigned 30 
percent rating for PID, with left salpingectomy, was 
confirmed and continued.  The rating decision also set forth 
that a claim for increase as to the foregoing had been 
received through her testimony at the ROIC hearing in 
September 1997.  The veteran was therein advised that the 
filing of a notice of disagreement with the July 2003 action 
would be required to initiate an appeal.  

A supplemental statement of the case was prepared and issued 
in October 2003 which dealt exclusively with the issue of the 
veteran's entitlement to service connection on a direct and 
secondary basis for a psychiatric disorder, without regard to 
any prior final denial of the claim for service connection on 
a direct basis for a psychiatric disorder.  

In a VA outpatient treatment record compiled on October 1, 
2002, the veteran set forth allegations of in-service 
harassment and sexual assaults leading to her current 
symptoms of nightmares and vigilance; a diagnosis of rule out 
post-traumatic stress disorder (PTSD) was recorded at that 
time.  The foregoing are construed to represent an informal 
claim of entitlement to service connection for PTSD, which 
the undersigned notes has not to date been developed for 
review by the Board at this time.  As such matter is not 
within the Board's jurisdiction for review at this juncture, 
it is referred to the ROIC for appropriate development and 
initial adjudication.  

For the reasons outlined below, this appeal is REMANDED to 
the ROIC via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran if further action is required on the 
part of the veteran.


REMAND

Further procedural development of the issues identified on 
the title page of this document is in order.  Various issues 
are presented by this matter with respect to the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder.  

First, it is clear the claim of entitlement to service 
connection for PTSD is not within the Board's jurisdiction.  
That claim is referred to the ROIC for review in the 
Introduction above.  

As to the other matters, there is far less clarity.  That 
notwithstanding, it is evident that a claim for service 
connection on a direct basis for an acquired psychiatric, 
other than PTSD, was most recently the subject of a prior 
denial by the ROIC in January 1989, and while an appeal of 
that denial was timely entered, it was not perfected within 
the time limits prescribed by law and, thus, was rendered 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2003).  

In connection with the veteran's claim to reopen filed in 
October 1996, the denial of which in April 1997 forms the 
basis of the instant appeal, the ROIC at present addresses 
the question of direct service connection for a psychiatric 
disorder on a de novo basis, without addressing the finality 
of any prior rating decision or the question whether new and 
material evidence has been presented.  The Board must address 
the question of finality.  To permit the Board to effect a 
proper review of this matter, however, the veteran must be 
informed of issues for review and afforded an opportunity to 
submit argument and evidence in support thereof.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to secondary service connection for 
a psychiatric disorder, as raised by the veteran at her 
September 1997 hearing, represents an original claim 
unencumbered by questions of finality.  It bears no 
relationship to the claim to reopen for direct service 
connection.  There is some question, however, whether the 
secondary service connection issue is properly before the 
Board.  Such claim was initially denied by the ROIC's hearing 
officer in November 1998, and apparently considered by the 
ROIC to be "an amendment" to the claim to reopen direct 
service connection and therefore not subject to the legal 
requirements for initiating and perfecting an appeal.  
Further review by the ROIC whether in fact an appeal was 
timely filed is in order prior to the Board's determination 
whether it has jurisdiction to review the matter, and if so, 
consideration of its merits must be accomplished. 

Regarding the rating to be assigned for the veteran's 
scarring from prior gynecological surgery, the RO has 
determined that such claim is not part of the instant appeal, 
as the issue was not raised until the time of her September 
1997 hearing and not adjudicated until July 2003.  The Board 
does not concur.  In this regard, a timely appeal to the RO's 
April 1997 denial of the veteran's claims for increase for 
PID and residuals of a left salpingectomy was initiated and 
perfected prior to the changes effectuated by the ROIC's 
hearing officer in November 1998.  Those changes entailed not 
only the combining and reevaluation of the foregoing 
entities, but also the assignment of a separate evaluation 
for surgical scarring.  Notwithstanding the veteran's 
withdrawal of her claim for increase for PID in early 2000, 
which necessarily included the combined disability of the 
residuals of the left salpingectomy, the same cannot be said 
as to the rating of the surgical scarring.  No basis in the 
record is found to support the proposition that a claim for 
service connection for scarring was initiated by the veteran 
at her September 1997 hearing; rather, such matter flows 
necessarily from the claims for increase initiated in 1996 
and denied by the ROIC in April 1997, from which a timely 
appeal was taken.  At best, further clarification from the 
veteran as to her desire to continue her appeal as to the 
surgical scarring is needed and, if the appeal is continued, 
further evidentiary and procedural development is clearly in 
order.  

Accordingly, this matter is REMANDED to the ROIC for the 
following actions:

1.  Through contact with the veteran, the 
ROIC should determine whether the veteran 
wishes to continue her appeal with 
respect to the rating to be assigned for 
surgical scarring.  In the event that the 
veteran wishes to continue that portion 
of her appeal, the ROIC should undertake 
any and all needed procedural and 
evidentiary development, including but 
not limited to all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), and its implementing 
regulations.  As part of such actions, 
the ROIC must advise the veteran of the 
specific information and evidence needed 
to substantiate such claim, and furnish 
notice to her in writing of what specific 
evidence, if any, must be obtained by her 
and precisely what specific evidence, if 
any, will be retrieved by VA.  The 
veteran must also be instructed as to her 
right to submit any argument or evidence 
in support of such claim and that such 
must be received by VA within one year 
from the date such notice is sent.  
Notice must also be provided to the 
veteran that, as a result of recent 
changes to 38 U.S.C.A. § 5103(b), 
retroactively effective from November 9, 
2000, the Board is permitted to render a 
decision on a claim before the expiration 
of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , 
Section 701 (H.R. 2297, December 16, 
2003).  

If the appeal is continued, the veteran 
should be afforded a VA skin examination 
for the purpose of evaluating the current 
nature and severity of her surgical 
scarring under rating criteria codified 
effective August 30, 2002.  38 C.F.R. 
§ 4.118 (2003).  All pertinent 
symptomatology and dermatological 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should also be accomplished.  The 
claims folder must be made available to 
and reviewed by the examiner and the 
examination report should reflect that 
such a review was made.  

Specific findings as to the foregoing are 
required:  

Describe the size and location 
of all scarring from prior 
gynecologic procedures and note 
whether: 

?	such scarring is deep 
(associated with 
underlying soft tissue 
damage) or productive of 
limited motion.  If so, 
whether that scarring 
exceeds 6, 12, 72, or 144 
square inches; or whether 

?	such scarring is 
superficial (not 
associated with underlying 
soft tissue damage) and 
does not cause limited 
motion, exceeds 144 square 
inches; or whether 

?	superficial scarring is 
productive of a limitation 
of function; or whether 

?	there is present or absent 
poor nourishment, repeated 
ulceration, or tenderness 
or pain on objective 
demonstration regarding 
any superficial scarring. 

Thereafter, and only if the appeal is 
continued, the ROIC should readjudicate 
the question of the rating to be assigned 
for surgical scarring from October 17, 
1996, based on all of the evidence of 
record and all governing legal authority, 
to include the VCAA; the rating criteria 
for the evaluation of skin scars in 
effect prior to, on, and after August 30, 
2002; and Fenderson v. West, 12 Vet. App. 
119 (1999) as to the possibility of 
staged ratings.  If the benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the veteran and her representative and 
they should then be afforded a reasonable 
period in which to respond.  

2.  The ROIC should review the record in 
order to ascertain whether a pending 
appeal exists to the November 1998 denial 
of the veteran's claim for service 
connection for an acquired psychiatric 
disorder, secondary to service-connected 
PID with residuals of a left 
salpingectomy.  

In the event that it is determined that 
an appeal was timely filed, the ROIC must 
undertake all notification and 
development actions required by the VCAA 
as to the question of whether a timely 
appeal was entered.  As part of such 
actions, the ROIC must advise the veteran 
of the specific information and evidence 
needed to substantiate such claim, and 
furnish notice to her in writing of what 
specific evidence, if any, must be 
obtained by her and precisely what 
specific evidence, if any, will be 
retrieved by VA.  The veteran must also 
be instructed of her right to submit any 
argument or evidence in support of such 
claim and that such must be received by 
VA within one year from the date such 
notice is sent.  Notice must also be 
provided to the veteran that, as a result 
of recent changes to 38 U.S.C.A. 
§ 5103(b), retroactively effective from 
November 9, 2000, the Board is permitted 
to render a decision on a claim before 
the expiration of the one-year period.  
See Veterans Benefits Act of 2003, P.L. 
108- __ , Section 701 (H.R. 2297, 
December 16, 2003).  

Readjudication on that basis should then 
be effectuated, or in the event that an 
appeal of the November 1998 denial is 
found to be pending at present, a 
readjudication of the claim for secondary 
service connection for an acquired 
psychiatric disorder should be 
undertaken.  In either event, if the 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and afforded a reasonable period 
in which to respond.  

3.  The ROIC should obtain any and all 
records of psychiatric treatment not 
already on file compiled by the John F. 
Kennedy Community Mental Health/Mental 
Retardation Center, 112 N. Broad Street, 
Philadelphia, Pennsylvania 19102, since 
February 1970.  Notation is made that the 
veteran indicated during the course of a 
VA examination in early 1998 that she was 
being seen twice weekly at that facility 
for treatment of her psychiatric 
disorder.  Once obtained, such records 
must then be made a part of the claims 
folder.

4.  Lastly, the ROIC must readjudicate 
the veteran's claim to reopen the issue 
of entitlement to service connection on a 
direct basis for an acquired psychiatric 
disorder other than PTSD.  In so doing, 
the ROIC must ascertain when the most 
recent final denial of such claim was 
effectuated by VA and determine whether 
new and material evidence has been 
submitted since so as to reopen the 
previously denied claim.  If the benefit 
sought on appeal is not granted, the 
veteran and her representative must be 
provided a supplemental statement of the 
case and afforded a reasonable period in 
which to respond.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



